Order entered October 9, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00830-CR

                                   EX PARTE JOSE AMAYA

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. WX11-90031-R

                                             ORDER
       On September 11, 2013, this Court ordered the trial court to file a supplemental clerk’s

record containing: (1) the June 26, 2012 order denying appellant’s application for writ of habeas

corpus; (2) appellant’s August 24, 2011 application for writ of habeas corpus and memorandum

of law in support of application for writ of habeas corpus, including all attachments; (3) the

State’s September 22, 2011 response to the application for writ of habeas corpus, including all

attachments; (4) the contents of the file from trial court no. F03-34685-R; and (5) the trial court’s

rule 25.2 certification of appellant’s right to appeal. On September 11, 2013, we received a

supplemental record containing the trial court’s rule 25.2 certification and the June 26, 2013

order denying habeas corpus relief. We have not, however, received the remaining documents.

The appeal cannot proceed until we have received all of the documents ordered.

   Accordingly, we ORDER Dallas County District Clerk Gary Fitzsimmons to file, by

OCTOBER 18, 2013, a supplemental record containing copies of: (1) appellant’s August 24,
2011 application for writ of habeas corpus and memorandum of law in support of application for

writ of habeas corpus, including all attachments; (2) the State’s September 22, 2011 response to

the application for writ of habeas corpus, including all attachments; and (3) the contents of the

file from trial court no. F03-34685-R.

             FAILURE OF GARY FITZSIMMONS, DALLAS COUNTY
             DISTRICT CLERK, TO FILE THE SUPPLEMENTAL
             RECORD CONTAINING THE ENUMERATED DOCUMENTS
             BY THE DATE HEREIN SET FORTH MAY RESULT IN THE
             ISSUANCE OF A SHOW CAUSE ORDER AND/OR A
             JUDGMENT OF CIVIL AND CRIMINAL CONTEMPT.

       We DIRECT the Clerk to send a copy of this order, by electronic transmission, Gary

Fitzsimmons, Dallas County District Clerk.

       We further DIRECT the Clerk to send copies of this order, by electronic transmission, to

the Honorable Mark Stoltz, Presiding Judge, 265th Judicial District Court; the Dallas County

District Clerk’s Office, Criminal Records Division; and to counsel for all parties.



                                                     /s/     DAVID L. BRIDGES
                                                             PRESIDING JUSTICE